Citation Nr: 1108239	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-27 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a low back disorder.  

3.  Entitlement to service connection for headaches, including blackout spells.  

4.  Entitlement to service connection for residuals of meningitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues relating to service connection for a low back disorder, for a bilateral knee disorder, to include as secondary to a low back disorder, and for headaches, including blackout spells that are addressed in the remand section of this decision are remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.  


FINDING OF FACT

The medical evidence does not show that the Veteran has residuals of meningitis.  


CONCLUSION OF LAW

Residuals of meningitis were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Prior to a May 2006 rating decision, letters dated in April 2005, September 2005, October 2005, and April 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  In February 2007, it was determined that the Veteran's service treatment records were involved in a fire at the National Personnel Records Center in 1973.  When records in the possession of the government are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

However, the Veteran does not contend that meningitis was treated during service.  He contends that he was first treated for spinal meningitis approximately three weeks after his separation from service.  For that reason, and because the medical evidence does not show that the Veteran currently has residuals of meningitis, he is not prejudiced by the Board's consideration of this issue at this time.  

Although a medical examination was not provided to the Veteran to determine the etiology of any current residuals of meningitis, one was not required in this case, because there is no evidence that any examiner has indicated that the Veteran has residuals of meningitis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran contends that he was treated for spinal meningitis three weeks after his separation from service, in May 1959.  Unfortunately, the records of the private physician and the private hospital that treated him at that time are no longer available.  The Veteran has also stated that the records of several other private facilities and physicians who treated him prior to 1995 are also not available.  

However, considerable private treatment records dated from 1995 to 2006 have been obtained.  But those records are totally silent for any mention of a history of spinal meningitis, of a current diagnosis of meningitis, or of any current residuals of previous meningitis.  

The Board recognizes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay evidence is potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, neurological disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements in that regard cannot be accepted as competent medical evidence.  Moreover, as a layperson, he is not capable of making medical conclusions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

As set forth above, service connection requires medical evidence of a current disability.  Although the Board finds the Veteran's report that he was treated for meningitis shortly after his separation from service credible, there is no medical evidence that he currently has any residuals of meningitis or that he has had any such residuals at any time during the appeal period.  

Thus, in the absence of competent medical evidence that the Veteran currently has any residuals of meningitis related to his military service, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of meningitis is denied.  


REMAND

The Veteran is seeking entitlement to service connection for a low back disorder; a bilateral knee disorder, to include as secondary to a low back disorder; headaches, to include blackout spells; and residuals of meningitis.  He contends that he was treated for the low back disorder and headaches and blackout spells during service.  He states that he was treated for blackouts and headaches at the base dispensary during his service in Korea in 1957, and that he was hospitalized for treatment of headaches and blackout spells at the base hospital at Ft. Riley, Kansas, in April 1958.  The Veteran has also reported that he was treated for "low back disease" while he was stationed at Ft. Riley in 1959.  

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In this case, the Board recognizes that there is a heightened obligation to assist the Veteran in developing a claim, as none of his service treatment records is not available.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Ussery v. Brown, 8 Vet. App. 64 (1995).  

The Veteran's active duty service treatment records have been requested multiple times from the National Personnel Records Center (NPRC), and are determined to be unavailable.  Responses from the NPRC, dated in October 2005 and February 2006, reported that the Veteran's service treatment records and the Surgeon General records were destroyed in a fire at the NPRC in 1973.  The February 2006 response also states that, "if vet was treated and you can supply the necessary information, use MO5."  The record does not show that a further request was made.  

Therefore, in light of VA's heightened duty in this case, the issues concerning service connection for headaches and blackout spells and for a low back disorder must be remanded to conduct an additional search for service department treatment records.  

The Board is deferring a decision on the claim for service connection for a bilateral knee disorder until the claim for service connection for a low back disorder is finally adjudicated, which is inextricably intertwined with the claim for service connection for a bilateral knee disorder.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

Accordingly, the case is remanded for the following actions:

1.  The RO must review the claims file to determine that all procedurally appropriate actions to locate and secure the Veteran's service treatment records, to include any clinical records, and service personnel records, have been made.  If any additional procedurally appropriate actions are required, these actions must be taken, including a request using "MO5."  All attempts to locate and secure the Veteran's service treatment records, to include any clinical records, and service personnel records, must be documented in the claims file.  If, all procedurally appropriate actions to locate and secure the Veteran's service treatment records, to include any clinical records, and service personnel records, have been made and/or after making any additional reasonable efforts to obtain these records, the RO must provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) that the Veteran is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must advise the Veteran that he can submit alternative evidence to support his contention that service connection for a low back disorder and for headaches, including blackout spells, is warranted.  This evidence may take the following forms, however, the Veteran may submit any other evidence he finds appropriate: statements from service treatment personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics and private physicians by which or by whom the Veteran may have been treated, especially soon after discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case addressing all evidence received since the July 2007 statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


